Exhibit 10.1

 

COMPLETION BONUS AGREEMENT

 

AGREEMENT dated this 18th day of April, 2017 by and between TRC Companies, Inc.
(the “Company”) and Thomas W. Bennet, Jr. (“you”).

 

TRC has engaged in a process which has resulted in the signing of a definitive
agreement with New Mountain Capital for the acquisition of the Company (the
“Transaction”).  You have been and will be involved in a number of activities in
connection with the Transaction.

 

In consideration of (i) your assistance in bringing the Transaction to a
successful completion, (ii) remaining with TRC in good standing through the
Closing Date (as defined in the applicable definitive agreement), (iii) the
other terms of this Agreement, you will be eligible for a lump sum cash bonus of
$640,000 less applicable withholding taxes (the “Completion Bonus”) upon the
Closing of the Transaction.

 

In consideration of the payments hereunder you waive and release TRC from any
future payments under the TRC Companies, Inc. Change in Control Severance Plan
for Key Executives.

 

This agreement will have a one year term and payment of any Completion Bonus
will be made within 30 days following the Closing of the Transaction.  No
Completion Bonus will be payable if a Transaction does not close within the term
of this agreement.

 

IN WITNESS WHEREOF, The Parties have hereunto set their hands as of the date set
forth above.

 

TRC COMPANIES, INC.

 

 

 

 

By:

/s/ Martin H. Dodd

 

 

 

 

 

 

 

/s/ Thomas W. Bennet, Jr.

 

Thomas W. Bennet, Jr.

 

 

--------------------------------------------------------------------------------